Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp is Scheduled to Speak at RBC Capital Markets’ Healthcare Conference Burlington, NC, February 23, 2010 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that William B. (Brad) Hayes, Executive Vice President and ChiefFinancial Officer, is scheduled to speak at the RBC Capital Markets’ Healthcare Conference in New York City, NY.LabCorp’s presentation is planned for Tuesday, March 2, 2010 at 9:00 a.m. (EST). A live audio webcast of the presentation will be available via the Company Web site at www.labcorp.com and archived for replay. About LabCorp®
